Name: Commission Regulation (EC) No 784/98 of 14 April 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 EN Official Journal of the European Communities 15. 4. 98L 113/12 COMMISSION REGULATION (EC) No 784/98 of 14 April 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 2375/ 96 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 15 April 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 April 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 325, 14. 12. 1996, p. 5. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities15. 4. 98 L 113/13 ANNEX to the Commission Regulation of 14 April 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0702 00 00 204 107,2 624 191,0 999 149,1 0707 00 05 052 113,1 066 98,4 999 105,8 0709 90 70 052 108,8 999 108,8 0805 10 10, 0805 10 30, 0805 10 50 052 52,1 204 34,6 212 45,8 600 39,2 624 48,8 999 44,1 0805 30 10 600 85,9 999 85,9 0808 10 20, 0808 10 50, 0808 10 90 060 46,8 388 93,3 400 94,4 404 100,6 508 95,0 512 85,8 524 83,4 528 87,1 720 129,8 804 117,3 999 93,4 0808 20 50 388 73,9 512 73,5 528 87,5 999 78,3 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.